UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6737


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS OWEN WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:01-cr-00091-HCM-3; 2:14-cv-00424-HCM)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Owen White, Appellant, Pro Se.       Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus    Owen    White     seeks      to    appeal    the     district       court’s

order     dismissing       his     28    U.S.C.          § 2255     (2012)     motion    as

successive.        The     order    is     not      appealable      unless     a     circuit

justice    or    judge    issues    a    certificate         of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,       537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

White has not made the requisite showing.                         Accordingly, we deny

a   certificate     of    appealability            and    dismiss    the     appeal.      We

dispense    with        oral     argument     because        the     facts     and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3